Citation Nr: 0013702	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to restoration of a 20 percent evaluation for 
service-connected hemorrhoids.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected hemorrhoids, prior to May 7, 1996. 

3. Entitlement to an evaluation in excess of 20 percent for 
service-connected hemorrhoids, effective May 7, 1996 to 
September 1, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1945 to January 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision from the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 10 percent evaluation 
for service-connected hemorrhoids.  By rating decision in 
August 1996, the RO granted a 20 percent evaluation effective 
May 7, 1996.  By rating decision in January 1999, the RO 
proposed a reduction of the 20 percent evaluation to a 
noncompensable evaluation.  By rating decision in April 1999, 
the RO reduced the evaluation to 10 percent effective 
September 1, 1999.  


FINDINGS OF FACT

1. Effective May 7, 1996, the RO granted a 20 percent 
evaluation for service-connected hemorrhoids.  

2. In a January 1999 determination, the RO proposed to reduce 
the evaluation of the service-connected hemorrhoids from 
20 percent to 0 percent disabling based on VA examination 
held in June 1998 and VA outpatient treatment records.  
The veteran was provided notice of this preliminary 
determination in January 1999.  The 20 percent evaluation 
was reduced to 10 percent effective September 1, 1999.

3. The medical evidence of record shows improvement of the 
veteran's service-connected hemorrhoids following 
hemorrhoidectomy in February 1997, with no current 
findings of fissures, or anemia.  

4. Prior to May 7, 1996, the veteran's service-connected 
hemorrhoids were manifested by rectal bleeding with no 
findings of anemia or fissures.  

5. The regulations contain no specific Schedular criteria for 
an evaluation in excess of 20 percent for service-
connected hemorrhoids and the veteran's condition does not 
result in frequent hospitalization or loss of employment.  


CONCLUSIONS OF LAW

1. Entitlement to restoration to a 20 percent evaluation for 
service-connected hemorrhoids is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.344 (1999).  

2. The criteria for an evaluation in excess of 10 percent for 
service-connected hemorrhoids, prior to May 7, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Codes 7336 (1999).

3. The criteria for an evaluation in excess of 20 percent for 
service-connected hemorrhoids, effective from May 7, 1996 
to September 1, 1999 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.114, 
Diagnostic Codes 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In January 1947, the veteran filed an initial claim for VA 
benefits for service connection for hemorrhoids.  By rating 
decision in October 1949, the RO granted service connection 
for hemorrhoids with a noncompensable evaluation, effective 
from January 27, 1947.  By rating decision in October 1977, 
the RO granted an increased evaluation of 10 percent 
effective May 4, 1977.  

VA outpatient treatment record in June 1993 noted a single 
complaint of blood in the stool with an assessment of rectal 
bleeding.  By letter, dated in December 1993, M.F.A., M.D., 
stated that a hemorrhoidectomy was performed on the veteran 
in July 1979.  The veteran had mild complications of moderate 
anal stenosis.  Dr. M.F.A. stated that on several post-
operative visits, ending in January 1980, the veteran's 
stenosis became stable and the veteran was told to return 
only if necessary.  Sigmoidoscopy in August 1995 showed 
internal hemorrhoids, but was otherwise normal.  

A VA general medical examination was conducted in November 
1995.  A medical history of currently active internal 
hemorrhoids with bleeding, treated with stool softener and 
bulk fiber products was reported.  Physical examination 
revealed external rectal tags and internal hemorrhoids with 
"heme +" stool.  The examiner provided a diagnosis of 
active chronic hemorrhoids.  

An outpatient treatment record in April 1996 noted complaints 
of occasional hemorrhoids with no bright red blood per 
rectum, no hematemesis, no melena, and no fever, chills, 
nausea, vomiting, dizziness, or constipation.  In May 1996, 
the veteran complained of a large amount of blood with stools 
for the previous three-to-four days.  An assessment of rectal 
bleeding secondary to hemorrhoids with presence of fissures 
was reported.  A hemorrhoidectomy was performed in February 
1997.  

In his VA Form 9, substantive appeal, received in February 
1998, the veteran stated that his hemorrhoids were getting 
worse and caused bleeding all the time.  An outpatient 
treatment record in February 1998 noted decreased rectal 
bleeding with a healed rectal fissure and old external 
hemorrhoids.  

A VA examination was conducted in June 1998.  The veteran 
reported continued bleeding due to his hemorrhoids following 
the February 1997 surgery.  He stated that he noticed blood 
on the toilet paper and in the toilet bowl two-to-three times 
per week.  The veteran reported current constipation and a 
history of a rectal fissure.  Physical examination revealed 
small external hemorrhoids without bleeding or thrombosis.  
No active bleeding from the hemorrhoids was noted and stool 
was guaiac negative.  The examiner provided an assessment of 
hemorrhoids.  

A VA outpatient treatment record in October 1998 noted no 
problems with hemorrhoids since using medication regularly 
and regulating diet.  An assessment of constipation was 
reported.  In February 1999, the VA physician noted that the 
veteran's hemorrhoids were much improved with change in diet.  
The veteran reported blood on tissue two times weekly.  The 
examiner noted old, well-healed, external hemorrhoids.  

In a statement indicating disagreement with the April 1999 
rating decision, the veteran requested a medical examination 
for internal hemorrhoids.  He reported continual anal 
bleeding.  


II. Analysis

Evaluation of Service-Connected Hemorrhoids

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992). In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Under the Schedule, internal or external hemorrhoids are 
evaluated at 20 percent with persistent bleeding and with 
secondary anemia, or with fissures.  A 10 percent evaluation 
is warranted if large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336.  

Restoration of 20 Percent Evaluation for Service-Connected 
Hemorrhoids

The Board notes that 38 C.F.R. § 3.344(a) and (b) regarding 
reduction of disability ratings based on evidence showing 
material and sustained improvement of the disability do not 
apply in this case because the 20 percent evaluation of the 
veteran's service-connected hemorrhoids had been in effect 
for a period less than 5 years (May 7, 1996 to September 1, 
1999); the provisions of 38 C.F.R. § 3.344(a) and (b) do not 
apply to disabilities which have not become stabilized and 
are likely to improve; reexaminations disclosing improvement 
in these disabilities will warrant reduction in rating.  See 
38 C.F.R. § 3.344(c).

In Kitchens v. Brown, 7 Vet.App. 320 (1995), the United 
States Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 11, 
1999) (hereinafter, "the Court") held that "the Board 
improperly reversed the standard of proof by requiring the 
appellant to prove entitlement to restoration of his previous 
... rating."  It was noted that the burden is on the Board 
"to establish, by a preponderance of the evidence that a 
rating reduction is warranted."

Historically, the veteran was awarded a 20 percent evaluation 
for service-connected hemorrhoids, effective May 7, 1996, 
based on VA urgent care treatment on that day for hemorrhoids 
with rectal bleeding and fissures.  These complaints 
continued until the veteran underwent a hemorrhoidectomy in 
February 1997.  The veteran continues to report bleeding per 
rectum two-to-three times per week.  However, recent VA 
examinations have noted no bleeding and no anemia or 
fissures.  The evidence preponderates in favor of a reduction 
in the evaluation of the veteran's service-connected 
hemorrhoids.  Current medical evaluation does not show any of 
the criteria for an evaluation of 20 percent.  The veteran's 
10 percent evaluation for service-connected hemorrhoids has 
been in effect since May 4, 1977 and is protected from 
reduction.  See 38 C.F.R. § 3.952(b) (1999).  

Evaluation of Service-Connected Hemorrhoids prior to May 7, 
1996

Prior to May 7, 1996, the veteran's service-connected 
hemorrhoid condition was evaluated with a 10 percent 
disability rating.  The record shows that in May 1996, the 
veteran was treated for rectal bleeding secondary to 
hemorrhoids with fissures.  An outpatient treatment record 
one month earlier, in April 1996, noted no rectal bleeding 
and no fissures were reported.  VA examination in November 
1995 noted internal hemorrhoids with bleeding, but no anemia 
or fissures. 

The Board notes that, in his notice of disagreement, received 
in August 1995, the veteran stated that the sigmoidoscopy 
record in August 1995 reported bleeding, perforation, 
infection and adverse medication reaction.  However, although 
these findings were noted on the report, they were merely 
possible complications of which the veteran was notified, not 
findings of the sigmoidoscopy.  The Board finds that the 
evidence preponderates against an evaluation in excess of 10 
percent prior to May 7, 1996.

Evaluation of Service-Connected Hemorrhoids, effective May 7, 
1996 to September 1, 1999

There are no Schedular criteria for an evaluation in excess 
of 20 percent for service-connected hemorrhoids.  The RO 
considered application of an extraschedular evaluation in the 
January 1998 statement of the case.  

The Board does not find that application of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order for the veteran's hemorrhoids.  That provision provides 
that, in exceptional circumstances, where the Schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  The evidence in this case fails to show 
that the veteran's service-connected hemorrhoids causes 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular Schedular 
standards.  Id.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The 
record contains evidence of a single hospitalization for 
surgery in February 1997.  Although the veteran is currently 
unemployed, the veteran does not contend, nor is there 
medical evidence which indicates, that his unemployment is 
due in any part to his service-connected hemorrhoids, but is 
instead a result of his nonservice-connected psychiatric 
disability.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.



ORDER

Entitlement to restoration of 20 percent evaluation for 
service-connected hemorrhoids, is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected hemorrhoids, prior to May 7, 1996, is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected hemorrhoids, effective May 7, 1996 to 
September 1, 1999, is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

